 in'the Matter of CAPE COUNTY MILLING COMPANY, A CORPORATIONandINTERNATIONAL BROTHERHOODOF TEAMSTERS, ' CIIAUFFEURS,WARE-HOUSEMEN,AND HELPERS OF AIIERICA, AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. C44 10-ecided April 29,19 .-3DECISIONAND-ORDEROn November 9, 1942, the Trial Examiners issued his IntermediateReport 'in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor_pi actices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportannexed hereto.Exceptions to the Intermediate Report were there-after filed by the respondent.The Board has considered the rulingsmade by the Trial Examiner at the hearing and finds that no prejudi-cial error was committed.The rulings arc hereby affirmed:The Board has considered the Intermediate Report, the respondent'sexceptions, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations made by the Trial Ex-aminer, with the following additions :The Trial Examiner has found,inter alia,that the respondent dis-continued operation of its trucks on February 13, 1942, for the purposeof discouraging membership in the Union and dissipating the Union'smajority, and in order to avoid its obligation to bargain collectivelywithin the meaning of the Act.The Trial Examiner has further foundthat'the shut-down of the respondent's trucking operations'on Febru-ary 13, 1942, was in fact a temporary expedient designed to accomplishthese unlawful purposes, and that the respondent thereby locked outand discriminatorily discharged nine of its employees. ' On these find-ings, the Trial Examiner recommended that the respondent be orderedto offer immediate and full reinstatement to the nine truck driversthus discriminatorily locked out, without prejudice to their seniorityand other rights and privileges.These findings and recommendations-''Of the Trial Examiner, which we affirm' and adopt, do not involve the49 N L. R 13., No 30.226 ACAPE COUNTY MILLING CO MPANT227question of the propriety of ordering resumption of business opera-tions permanently abandoned.We find, as did the Trial Examiner,that there was no such abandonment here and that, the respondent hasemployed a mere temporary stratagem in order to rid itself of theUnion, retaining full ownership and control over its trucks, some ofwhich have been ostensibly sold under colorable contract.Conse-quently, our order hereinafter set forth, requiring immediate reinstate-ment of the truck drivers discriminatorily locked out. by the respond-ent, is appropriate and need not be qualified because of the respondent'stemporary and partial cessation of trucking operations.'ORDERUpon the basis of the above findings of fact and the entire record inthe case, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that therespondent, Cape County Milling Company, Jackson, Missouri, and itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Warehousemen, and Helpers of Amer-ica, affiliated with the American Federation of Labor, as the exclusiverepresentative of elf of the employees regularly engaged by the re-spondent at its Jackson, Missouri, mills in driving trucks, with respectto rates of pay, wages, hours of employment, and other conditions ofemployment ;(b)Discouraging membership in International Brotherhood ofTeamsters,Chauffeurs,Warelousemen, and Helpers of America,affiliated with the American Federation of Labor, or in any other labororganization of its employees, by laying off, locking out, discharging,or refusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire and tenure of employment, orany terns or condition of their employment;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Warehousemen, and Helpers of Amer-' SeeMatter of Newton Chevrolet, Inc.,andInternationalAssociationof 1fach,nists,Autoinothve Afachi,mts LodgeNo1001, 37 N1,It,B 334. 850531647-4 ,-vol 49--1ll 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDica, affiliated ivith'the American Federation'of Labor as the excluSive-representative of all of the employees regularly engaged by the respond-ent at its Jackson,, Missouri, mills in driving trucks, with respect torates of pay, wages, hours of employment, and other conditions ofemployment ;(b)Wolfenkoehler, Les Ackrnan, Joe McIntyre,Joe Brown, Sherwood Wolfenkoehler, Dewey Wolf enkoehler, HerbertMorton, Clarence Tripp, and Arthur Kilhoefner, immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice'to their seniority and other rights and privileges;(c)Make whole Willis Wolfenkoehler, Les Ackrnan, Joe McIntyre,Joe Brown, Sherwood Wolfenkoehler, Dewey Wolfenkoehler, HerbertMorton, Clarence Tripp, and Arthur Kilhoefner, for any loss of paythey have suffered by reason of their discriminatory lock-out and dis-charge, by payment to each of them of a sum-of money equal to theamount which lie normally would have earned as wages during theperiod from the date of his lock-out and discharge to the date of therespondent's offer of reinstatement, less his net earnings during suchperiod ;(d)Make whole Sherwood Wolfenkoehler, Robert Harris, andHerbert Morton, for any loss of pay they suffered by reason of theirdiscriminatory lay-off from September 6 to September 17, 1941, bypayment to each of them of a sum of money equal to the amount whichhe normally would have earned as wages during the period of his lay-off, less his net earnings during said period;(e)Post immediately in conspicuous places throughout its Jackson,Missouri, Mills A and B, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a), (b), and(c) of this Order; (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), (c), and (d) of this Order;and (3) that the respondent's employees are free to become and remainmembers of International Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, affiliated with the AmericanFederation of Labor, and that the respondent will not discriminateagainst any employee because of membership in or activity on behalfof that organization;'. (f)Notify the Regional Director for the Fourteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be, and it hereby isdismissed, insofar as it alleges that the respondent has engaged in and CAPE C-OUNTY MILLING GOIMPANY229is engaging in unfair labor practices within ,the meaning of Section8 (3) of the Act with respect to James Bowman.INTERMEDIATE REPORTAll-Charles K had, lei,for the Board.AirWallace Coopea,ofSt-Louis.Alo, andAllAlbei till. 'Spiadltng,of CapeGiiardean,Mo, fot the respondent.STATEMENT OF' THE CASEUpon an amended charge duly filed on July 7, 1942, by International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, affiliatedLabor 'Relations' Board, -herein called the Board, by the Reg'ional' Director forthe Fourteenth Region (St Lotus. Missouri), issued its complaint, dated August28, 1942, against the Cape County Milling Company, herein called the respondent,alleging that the respondent had engaged in and was engaging in unfair laborpractices affecting commerce, within the meaning of Section 8 (1), (3) and (5)and Section 2 (6) and (7) of the National Labor Relations Act. 49 Stat. 449,herein called the Act.Co{aies of the complaint, together with notice of hearingthereon. were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged: (1) thatthe respondent laid off three of its truck drivers' on about September 6, 1941,and refused to reinstate them until about September 17, 1941, because they joinedand assisted the Union; (2) that since about September 16, 1941, the respondenthas refused to bargain collectively with the Union,'which at all times sinceSeptember 2, 1941, has been the duly' designated representative "of a majorityof the iespondent's employees in an appropriate unit composed of all of itstruck drivers; (3) that in order to discourage membership in the Union, dissipateitsmajority, and avoid collective bargaining, the respondent, about February13.1942, discontinued and has :since refused to resume the operation of itstrucks, thereby locking out and discharging its 10 truck drivers; (4) that fromabout September 2, 1941, the respondent. among other things, warned its em-ployees against and questioned them concerning membership in and activitieson behalf of the Union : advised union members to abandon collective bargainingand revert to individual bargaining; and threatened to discontinue its truckingoperations if employees continued their union membership and collective bar-gaining demands; and (5) that by such acts and conduct and in other ways therespondent interfered with, restrained, and coerced its employees in the ex-ercise of the rights guar anteed in Section 7 of the ActIn its answer filed September 10, 1942. the first day of the hearing herein, therespondent admitted that the three-named track drivers had been laid off-duringthe period alleged; that its trucking operations had been discontinued on Febru-ary 13. 1942; and that during September 1941 the Union had requested the re-spondent to bargain collectively with it as the representative of the employeesin the unit alleged to be appropriate in the complaint, but denied, that it hadengaged in any unfair labor practices.'Sherwood Wolfenkoehler,Robert Ilariis,and IIeibettMorton-WillisWolfenkoehler.Les Ackman,Joe Mclnt',ie,Joe Brown,Sherwood Wolfenkoehler,Dewey Wolfenkoehler—HerbertMorton,Clarence Tripp,Arthur Kilhoefner,and JamesBrownThe foregoing names are spelled as corrected at the healing 1230DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice. a hearing was held at.lackson, Missouri. ftoni September 10to September 16. 1942, before the uudei signed, Earl S. Belhnan, the Trial Exam-iner duly designated by the Acting Chief Trial Examiner. The Board and therespondent were represented by counsel and participated in the hearing.Fullopportunity to be heard to examine and cross-examine witnesses and to intro-duce evidence bearing upon the issues was afforded all parties.At the openingof the hearing, upon motion by counsel for the respondent, certain particularswere furnished by counsel for the Board. The complaint fund the answer wereamended without objection to correct the spelling of certain names. At the closeof the Board's case, the respondent moved to dismiss the complaint in its entirety.The motion was denied. The respondent then moved severally to dismiss certain,allegations of the complaint.Those` motions were deniedAt the close of thehearing, the respondent renewed its motions to disiinss and ruling wag reservedthereon.Those motions, except as otherwise appears herein, incA motion was granted, without objection, to conform the pleadings to the prootas to formal matters. The parties were afforded. but waived, opportunity toargue orally before the undersignedThe i espondent ,has filed a brief with theundersignedI'Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :} INDINO'S OF FACTITHE BUSINESS OF THE RESPONDEN'rThe respondent, Cape County Milling Company, is a Missouri corporation,organized in 1895.At its mill in Jackson, Missouri,' the respondent is engagedinmilling, processing, selling,, and distributing flour and feed.In the courseof its milling operations, the respondent secuies large quantities of materialssuch as wheat, corn and other grain by purchase and transportation in interstate-commerce from States outside the State of MissouriDuring the 12 monthsending August 28, 1942, the value of the respondent's finished products was ap-proximately $250.000.About 65 percent was shipped to points outside of theState of Missouri, principally to States in the South and Southeast. The respond-ent admits that it is engaged in interstate commerce.11.THE ORGANI'ZA'TION INVOI.Vi.pInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America is a labor organization affiliated with the American Federation ofLabor.It admits to membership employees of the respondent regularly engagedin driving trucksIIITHE UNFAIR IAWR PRACTICESA Chronological statement of the facts1.The advent of the UnionOne Sunday during the latter parr of May 1941, a former employee of therespondent went to Richard Earl Bowman, assistant treasurer and one of the3The respondent's Jackson propertyconsists of 2 mills,A and B. Mill Ais ,the prin-cipal place of businessMill B,less than a mileaway,is used mainly for storage.Therespondent also has a grain storage depotat Burfordvilie, Missouri,some 8 miles fromJacksonUnless otherwse stated, the term millas used herein refers to Mill A. inJackson.0A CAPE COUNTY MILLING COIMvMPANiY231directors of the respondent' and warned him that the respondent's employeeswere not going to permit the hill to operate the next day. Bowman said thatthe information was "news" to him.'The next day, about 6 o'clock in the morn-ing at the time the first shift was due to start operating the will, Bowman wentto the mill and found the null employees, including those who did not work on themorning shift, together in the waiting room.The will was not operatingAfterascertaining from the men as a group that they did not intend to go to work, Bow-man talked with the men individually until lie had secured a crew of 8 needed tostart the hill.After the mill started, the employees who had not been willingto go to work seated themselves on the railroad track next to the null.About 8o'clock that morning, when Sherwood Wolfenkoehler, one of the truck drivers,'ieported for work he saw the men sitting on the tracks and started to go over tothemBowman, who had immediate supervision of the respondent's truckingoperations, toldWolfenkoehler not to go over to the men as they would get himin troubleSometime thereafter, the respondent discharged several of'those whohad been leaders in the walkoutAlso about June 7, 1941, effective as of June 1,the respondent increased the pay of its mill workers, packers, and intra-statetruck drivers from 30 cents per hour to 35 cents per hour.The inter-state driverscontinued to receive 30 cents an hour'Shortly, after the above increase to all of the respondent's other employees, seveninter-state truck drivers' met under a shed in front of the mill office. Sherwood\Volfenkoehler went into the office and asked Bowman to come out to discuss thesituationwith the drivers.This Bowman did. The drivers complained thatthey were getting only 30 cents an hour while the intra-state drivers and 111111employees had been raised to 35 centsRobert Harris said that they wantedmore money. It was also pointed out that the drivers had to pay money out oftheir own pockets for living expenses while on the road since the allowance givenwas too small.Bowman expressed sympathy for the men's position, but statedthat he had talked to the directors and had been unable to secure an increasefor them.'Sometime in June, a few days after the foregoing meeting, several of therespondent's truck drivers went in Sherwood Wolfenkochler's car to a meetingof the Union in Cape Girardeau, Missouri, a city about 10 miles from Jackson.On that occasion at least two of the respondent's employees, Wolfenkoehler andHarris, signed applications for membership in the Union.The attempt to formitlocal in Cape Girardeau failed, initiation fees were refunded, and no charterwas issuedSometime thereafter, about the last of August, Cletes Dodge, a busi-ness representative of the Union, saw Harris and Wolfenkoehler in Jackson and,finding that the respondent's truck drivers were still interested in membershipin the'Union, left application blanks.' There are two, other members of Bowman's family involved in this case, his father,J.R.Bowman, and his son, James. J. R Bowman is the respondent's treasurer andone of its six dnectorsJames Bowman drove one of the trucksWherever the nameBowman is used Lerem without first name or initials it designates Richard Earl Bowman.'There is no evidence that at that time any union Ras attempting to oiganire inJackson, a city of 4,100 population°The truck di ivei s had not participated in the walkoutOn the a%ei age, S or 9 of the respondent's approximately 10 or 12 truck di fivers served]ai_ely as inter-state drivers, driving for the most part large trailer trucks,'They were Sherwood Wolfenkoehler, Willis Wolfe nkoehler, Dewey R'olfenkoehler, Her-bert Morton, Robei t alai ris, Marvin Goelunan, and Lawrence CallThe foregoing threeWolfenkoehiers are brothers and are sometimes hereinafter referred to as the three Wolf-enhoehlersWhen only the name Wolfenl,oehler is used, it designates Sherwood Wolf-enkoehler.I 232DEiCISIONS OF NATIONAL LABOR RELATIONS BOARDOn September2, 1941;° Dodgemet several-of the'respondent's truck driversat a filling station in JacksonAt that time Dodge received applications formembership in the Union from the three Wolfenkoehlers,Morton,Harris, Call,and Milford Crader.loLater that day, Wolfenkoehler,Morton and Dodge metGoehman down town in Jackson and secured his application.2 The eventssurrounding the lay offsSometime between September 2 and September 6, Bowman and Call had adiscussion concerning the desirability of unions.The discussion took place inthe mill office and T. A. Cosgrove, the respondent's secretary and accountant,who is also one of the respondent's directors, was presentDuring 'this discus-sion Bowman told Call that while a union might work satisfactorily in a bigcity, a union was not any good in a small place like Jackson which would notstand for a union.Bowman illustrated his point by stating that Call had threechildren working in the shoe factory in Jackson, and that if it union attemptedto-organize it,, that factory would be moved or closed."After Harris had,signed his union application on September 2 but before hewas laid off on September 6, Bowman saw him in the mill garage and askedhim if there was going to be a meeting at his home. Harris replied that liesupposed that there was.'2Bowman then told Harris that he could save himselfa lot of trouble if he would take Wolfenkoehler and Morton and go to the officeand ask for a 5 cent an hour increase which he wiis sure would be granted.While Harris told Wolfenkoehler'of his conversation with Bowman, they didnot go to the office to ask for a raise and the meeting was held at Harris' homeon September 7.Shortly before the meeting, Bowman met Willis Wolfenkoehler itby one of the trucks and asked him if he was going to the meeting at Harris'.Upon receiving no reply, Bowman said, "Take a fool's advice and stay at honfe." isIO The undersigned is convinced that the eight applications wei e seemed on September 2Except for the testimony of Dodge, the testimony is consistent that applications weresigned at a.filling-station -before the lav offs of September 6, and that the fist unionmeeting at Harris' home did not occur until after those layoffsOnly one meeting washeld at Harris' home and it was held on September 7. Dodge testified that he securedthe applications at the meeting at Harris' home.The' dates on six of the applicationswere filled in by Dodge.However, two of the applications, those of Call and Goehman,bear the dates "Sept. 2, 1941" in the sane handwiiting as the respective signaturesThe undersigned does not accept the respondent's theory presented in its brief that thecards were actually signed at Harris' home as testified by Dodge and that earlier dateswere then falsely entered to make it appear that the signing had taken place before thethree drivers were laid off. In view of the consistent testimony of the other Board wit-nesses that the cards were signed at a filling station befoie the lay offs and the dateson the cards of Call and Goehman, the undeisigned is convinced that Dodge was mistakenas to the place where lie received the cards.As appears below, the Union had a majorityin the appropriate unit fiom September 2 to December 7, 1941.io Ciader left the respondent s employ the following week.iiThe above finding is made upon testimony of Call which the undersigned believesBowman testified that he did not recall such -a conversation.Cosgrove testified that liehad never heaid'Bowman make any statement about union matte's to any truck driver13The first meeting of the Union was to take place at Harris' home on Sunday, Sep-tember 7, to discuss wages and a contracti3 The findings as to the above conversations are made upon testimony of Harris andof the two Wolfenkoehlers which, the undersigned acceptsDowman admitted that hehad made a remark to Willis \Wolfenkoehler similar to that set out above, but testifiedthat he had not known the purpose of the meeting or that any of the drivers had joinedthe Union.He testified that he had heard that some sort of grievance meeting' was tobe Held but could not recall how he had received the informationBowman admittedasking Harris if lie was going to be invited to the "big feed" to be held at IIarits' home CAFE COUNTY MILLING COOMPAi1'T233When Bowman wrote out Sherwood Wolfenkoehler's check for the week end--mg'September 6,' he said to Wolfenkoehler, "I am sorry I cannot use you anymore"When Harris got his pay, Bowman told him that he no longer had ajobHarris mentioned that he owed the mill $7, but Bowman replied thathe did not have any job with which to pay itHarris then left his truck keys.Morton was also laid off that same week end nOn September 16, two representatives of the Union, Donald Hungate andDodge, held a conference with Bowman and Cosgi owe at the mill office.Hungateasked why the three drivers had been discharged, pointing out that they wereamong the drivers with greatest seniority. - Bowman said that they had beenlaid off rather than discharged and that the action had been taken becausework was slack and because they had been unwilling to do every kind of work.Bowman saidthathe would let the Union know what lie could do about puttingthem back to workHungate asked Bowman how many truck drivers heemployed and Bowman replied that the respondent employed 11.Hungate in-formed Bowman that the Union had a majority of the truck drivers signed upand—that it'would later submit a proposed contract.On September 17, the-respondent wrote the Union concerning the meeting ofthe preceding day, stating that the three drivers had been "temporarily laidoff on account of insufficient work."The letter concluded with the followingparagraph :-Itwas not our intention then, and it is not so now, to lay them off perma-nently, but as soon as work justifies it, we expect to again call them intoservice.On the same day, the respondent wrote letters to Harris, Morton, and Wolfen-koehler, each 'of which read as follows :As stated to you at the tine you were laid off on account of insufficient work,we expected you to report for work again as soon as our business justified it 15We received a number of orders this morning and it seems that we are goingto need'your services and we would like for you to report for work tomorrow.Thereupon the three drivers returned to work.and telling Hai ris that he thought a 5 cent increase would be granted if he went to therespondent's presidentHe denied that Wolfenkoehler and Morton had been mentionedduiing the conversationBowman, who was not a ciedible witness, was particularllunconvincing in his testimony conceinmg what lie knew and aid about the meeting atHarris' home.On the other hand, Harris, who was at the time of the healing seiviugas the local manager of a common cairier trucking fiim, which was then serving therespondent and whose financial interest in the outcome of the healing was limited topossible back pay from September 6 to 17, was coil racingFrom his testimony, theundersigned is persuaded that Bodman specifically, suggested that Morton and Wolfen-koehler accompany Hairis in asking for an increase. In view of the concerted activitiesduring the pieceduig months, the smallness of the community and Bowman's testimonythat a former employee had warned him in May of the impending walkout of the millemployees, it is evident from the above credited testimony of Harris that Bowman hadconcluded that Harris, Morton, and Wolfenkoehler were leadeis In organisational actiNi-ties among the truck drivers.iiThe above findings are based upon testimony of Hai ris and Wolfenkoehler as to whatwas said to them at the time they were laid off.Morton did not testify.Bowman's.testimony that he told the drivels that woik was slack was not convincing. .15Harris and Wolfenkoebler both testified that no such statement was made to themat the time they were laid off. The undersigned accepts their testimony.While it canbe argued, as counsel for the Board did dining the lieainig, that the three drivers wereactually discharged on September 6 rather than laid off, a determination of which actuallytook place is not material to the issues herein as the effect and the remedy would be thesame in either eventSince the term "lay-off" is used in the complaint, the matteris so considered herein.' 234DECISIONS OF ]STATIONAL LABOR RELATI'OIVISBOARD3. The first attempts to bargainOn September 26, Dodge called at the mill and presented a proposed contracttoBowman and CosgroveThe contract, which had alieady been signed byFlungate for the Union, provided among other things for a union shop.; lay-offsaccording to seniority; a week's vacation with pay after a year of service;50 cents an hour for driving within a radius of 50 miles of Jackson aucl 21/ centsper mile for driving beyond that radius, plus 1 cent per hundred for unloading;meals and lodging while away,from home: a minimum of 4 hours pay when re-porting for work unless previously notified not to report ; and time and one-halfwhen driving on an hourly basis for all work in excess of 9 hours'in any one dayor 54 hours in any 1 weekDodge asked Bowman to look over the.contract tosee what he thought of it.After Bowman and Cosgrove had read the contract,Bowman asked if he was expected to sign thenDodge replied that he could havesome time.Bowman stated that he would like to study the contract more thor-oughly and present it to the directorsThis was agreeable to Dodge who saidliewould return later, probably the following week. Shortly thereafter, the re;spondent telephoned its attorney, Albert M Spradling, whose office is at CapeGirardeau and who is paid an annual retainer by the respondent, and askedhim to come to Jackson to look over Elie contractSpradling said he could not,and asked that the contract be mailed to him. This was done-On October 1, 1941, without any notice to the Union the respondentannounceda general wage increase.The mill workers and intra-state driverswere in-creased from35 cents an hour to 40 cents and the packers from 35 cents to421/ cents.At the same time the inter-state truck drivers who had continuedto receive only 30 cents an hour were increased to 40 cents.Thus by its uni-lateral action the respondent gave to its truck drivers approximately half ofthe hourly wage increase which the union was seeking for them.When Bow-man gave the drivers the increase he asked if they were satisfiedAbout October 2, Dodge returned to discuss the contract with the respondent.He met with Bowman and Cosgrove, both directors of the respondent, in themill's private officeBowman said that the respondent (lid not like the con-tract and would not sign itHe stated that the wage scale asked was toohigh and that he had asked the drivers and they had told him that they weresatisfied with their pay.While the wage scale was the principal topic of dis-cussion, Bowman indicated that the contract in general was not satisfactoryto the respondent.Among the provisions specifically objected to were thoseproviding for a minimum reporting time, seniority, vacations with pay, and theunion shop.Neither Bowman nor Cosgrove made any suggestions for changesin the contract.Dodge asked Bowman if he would draw up a contract similarin form but with the changes the respondent thought necessary or if he wouldtellhim what changes lie wanted so the Union could re-draft the contract.Bowman replied that he did not know anything about drawing up contracts,but that if the Union drew up one which was satisfactory, the respondentwould consider signing it 10When Dodge left he said he would return againon a later (late.After the foregoing conference, Spradling saw Bowman inJackson and in the course of their discussion told Bowman not to sign anycontract until it was first determined whether or not the Union actually had amajority."10The undersigned does not credit Bow man's testimony that upon vakious occasionsunion representatives told him that counter pioposals were not necessary.17The finding that Spradling iaised the majority question with Bowman after. theOctober 2 meeting is made upon Spradling's testimonyThe findings as to what tran-spired at the meetings of September 16, September 26, and October 2 are made uponan analysis of the testimony of all the participants,each of whom-test! fled about each CAPE COUNTY MILLING COMPANY235During a period of approximately 3 or 4 weeks beginning about September 20.the Union conducted a strike at a mill similar to that of the respondent's locatedin Scott County, Missouri.On' October 4, Spradling and Bowman went toCharleston; about 50 miles from Jackson, as spectators to an injunction proceedingbeing brought by the Scott County Milling Company against the Union, althoughneither of them had any connection with that company of that case n On a streetcorner near the court house after they had left the court room, Bowman andSpradling met Hungate and Dodge.Hungate asked Bowman how he was gettingalong and if he had signed the contract.. Bowman replied that lie had not.Hungate then asked if lie was going to present a counter-proposalBowmanthereupon introduced Spradling as the respondent's attorney and said to talkwith him about it. SpradliIng stated that the respondent did not know whetherthe Union then represented a majority and even if it did there were provisionsin the contract which were not sat isfactoi ySpradling stated that the respondentcould not afford to pay the wage scale provided and would not accept a closedshopHungate explained that wages could be negotiated and that the provisionin>theacontract called for a union shop'rather than a closed shop, explaining thedifference.Hungate and Spradling differed sharply on the desirability of theunion shop provision.Hungate asked Spradling to submit a counter-proposaland Spradling replied that if the Union drew up a contract which the respondentliked, consideration would be given to signing itHungate answered that lie coulduse all of the paper in Cairo and probably not get a contract that the respondentWould like.Spradling said that that was just his "hard-luck" but to go aheadand try if he wanted to, because the respondent would not consider tile contractWhich had been presented.Hungate then said that the matter might have tobe taken to the Boaid since the Union. as a majority representative, had it rightto expect a counter-proposalAs the group broke up, Spindling said thatHungate could go ahead and shoot his "biggest gun" while he was at it"During the week of October 6 to 11, four additional employees were added tothe respondent's truicking pay roll.These four employees were engaged primarilymeetingIn, the main, the findings follow the testimony of Dodge, who nrrpiessed theundersigned as a tinthtul witnessHis testimony as to the meeting of September 26was corroborated by Mitigate.Bowman's testimony was particularly confused as to whattook place at the meetings other than the one on September 16The most significantconflict inthe testimony as to the above three meetings concerns whether or not therespondent demandedproof of the Union s majority at any or all of these meetingsBowman, whose testimony on this point was not consrneirg, maintained that lie haddemanded proof of the Union's majouty at eveiy meeting beginning with the one onSeptember 16, and liad repeatedly icceived the ieply that the cards had been left inCairo.Cosgiove corroborated Bowman's testnnonyin thisicspect as to the meeting ofSeptember 1G but characteuzed the subsequent meetings as involving, respectively, merelythe presentation of the contiact on September 26 and its return on October2 as unsatis-factory.Dodge and Ilungate denied that any question of a majority had been raisedor any request that the Union show its authorization had been made at any of the abovethreemeetingsThat the Union would have evaded that issue at that time, if it hadbeen raised, is unlikely since at the time the contract was presented on September 26the Union had 7 of the 11 truck driver's, and ithad 7 of the 12 drivers when the contiactwas discussed on October 2From the suirounding cucumstances, the credible testimonyofDodge and Hungate, and the testimony of Spradling that it was upon an occasionafter the meeting of October 2 that lie first saw Bowman and told hint not tosign anycontractuntil themajority question had been determined, the undersigned is convincedthat,at, no timewas, any question of the Union's majority raised at any of the abot ethreemeetingsU Spradlingtestified as to his presence there, "Well, at that timeIknew about thecontroversy here and that secured tobe a similarpioposition down there.11>s The abovefindings arebased upon an analysis of the testnnonyof Sriradhng, Bow-man, Dodge,and Hungate. 236DECISIONS OF NAT110\AL LABOR RELATI'O\1S '-BOARDin loading and unloading wheat and did little, if any, actual driving'One ofthem worked only 1 week., The second worked until approximately the end ofNovember, the third until about the middle of December and the fourth untilJanuary.-During the week following the above discussed chance meeting in Charleston onOctober 4, Dodge saw Bowman for a few minutes, in front of the mill.Dodgeasked Bowman if the respondent had drawn up any kind of a contract or wouldconsider the one which the Union had presentedBowman said the respondenthad riot drawn up a contract, and still did not like the Union's contract.Dodgesuggested that Bowman and he go over the contract together to make any sug-gested changesBowman said that would be a waste of timeDuring the con-versation, Bowman pointed out that the Union.had not demonstrated its repre-sentation of a majority.21-Sometimeduring or shortly after the strike at the Scott County mill, whichterminated about the middle of October, Bowman questioned Morton as to thepossibility of the Union striking the respondent's trucksOne of the respondent'ssalesmenstationed in Arkansas had reported to Bowman that one of the respond-ent's customers had reported to him that one 'of the respondent's truck drivers,had made the statement that the Scott County mill was shut down and that therespondent also would-be shut down in a few daysMorton denied to Bowmanthat he had made such a statement to any customer, but admitted that be had-to] d "themall he had joi;iedthe Union." 224.The later attempts to bar grin and sir rounding eventsNo meeting took place between the respondent and the Union from early October1941 to January 30, 1942.' On December 15, after telephone calls from Dodgerequesting a conference, Spradling wrote Dodge that his physician had advised,him ,not to undertake any kind of work until after the first of the year, at whichtime he would be glad to confer: On January 3, 1942. in a telephone conversationbetween Dodge andSpradling,a meeting was arranged for January 7 In a lettertoDodge, dated January 5, Spradling confirmed arrangements for the meetingconcerning "certain truck drivers" and requested that the Union bring to themeeting itsevidence of its authority to represent the truck drivers.Thatmeetingwas never held, being called off by the Union.In the meantime, during the last of December and early in January, Bowmanhad several discussions presented below concerning the Union, and one of theunion truck drivers, Marvin Goehman,.was given a position as a night watchmanat Mill A during the week ending January 3.'' A few days before Goehman wasgiven the position, Call, who had asked for a position as night watchman in MillB the preceding June before the truck drivers had been increased from'30 cents21 Such extra employees are customai ilv taken on during the period when wheat isbeing hauledThey largely assist in loading and unloading wheat.The hauling ofwheat is a seasonal activity beginning in the summer with the hauling of wheat fromfarms to storage depotsLater, the wheat is hauled to and between various storage-facilities of the respondent's three nullsThis wheat hauling is a process which continuesfrom summer into early winter.21On October 24, 1941, the Union filed its original charge in the instant matter, allegingthat the respondent had refused to baigaur with the Union, and was interfering withthe nght of its employees to self-organization22 The above finding is based on Bowman's testmmonv.23 Counsel for the Board stated at the hearing that the Board was not contending thatthe respondent had engaged in any dilatory practices in arranging meetings with theUnion24The loss of Goehman as a truck driver left the Union with only 5 members out ofit employees then in the appropriateunit, as is set out below. CAPE COUNTY MIL'LIN'G COMPANY237an hour to 40 cents an hour, had tried out the job as night watclmian in Mill Afor about 3 days because Bowman had repeatedly asked him to do so. Call hadnot liked the work, and had been returned to a position as truck driver from whichhe later secured a leave of absence about January 242' Sometime before he tookhis leave of absence, Bowman sent Call to see his brother-in-law about a positionthen open in another firm in Jackson. Call decided after investigating the pro-position which Bowman's brother-in-law had to offer, that he preferred to remainwith the respondent.About the time that Bowman had insisted that Call try outthe job as night watchman,' approximately January 1, Bowman had a con-^ersation with Call in which hesaidthat it looked like the Union was workingaround but that hedidnot know how many members it had Call replied that hebelonged to the Union and that he thoi ght all the drivers did.In a conversation just before Christmas, Bowman asked Joe Brown, who wasthen driving Bowman's personally owned truck, whether,he would promise -notto join the Union if given a position as a track driver for the respondent.Brownreplied that if the Union got it union shop lie would join rather than lose his job.Early in January, about the time Goehinan became a night watchman, Bowmantold Brown that if Goehman did not accept the job as night watchman be was notgoing to be permitted to continue to drive a truck. Later, sometime before themiddle,-of January, just before Cosgrove, the son, of the respondent's-secretary,was recalled to the army and Brown was given Cosgrove's position as truck driver,Bowman said to Brown that he surely hated to see Cosgrove leave; that "we havealready got rid of two or three of them" ; and that as long as "we can keep thembelow the majority we are all right." nOn January 30, a meeting between the respondent and the Union. which aField Examiner of the Board had cooperated in arranging, was held in themilloffice.Spradliug,Bowman, and Cosgiove represented the respondent.I-lungate and Dodge represented the Union; IIungate's secretary attended as anobserverDuring the meeting which lasted about 2 hours, most of the pro-iisions of the contract, which Dodge had submitted on September 26, werediscussed since the respondent had not prepared counter-proposalsDuring thediscussion, Spradliug indicated that 3 of the 16 paragraphs were satisfactoryto the respondentThese- paragraphs provided, respectively, that the purposeof the agreement was to improve relationships between the parties; that equip-ment be mechanically safe to operate; and that drunkenness, dishonesty; negli-gence, incompetency, insubordination, or too great an accident frequency would12:. It is unnecossai y to determine whether Call remained an eniplovee on leave,as con-tended b3 the P.o,nd, or ceased to be an employee because lie started drinking heavily,as contended by the respondentIlls exclusion or inclusion in the appropriate unit indetermining the Union's maioiity is immaterial, since piior to February 3 the Unionlacked a inalouts' even if Call weie includedBy February 4 after three new memberswere secured, the Union regained its majoiily even if Call be excluded fioin thecalculation-The watchman's position involved above was actually on the pay roll of the Law-rencew ai ehouse Company, although Call remained on the pay roll of the respondentdnrnig his liy-out periodThe Laivience Warehouse Company leases and operates therespondent's storage facilities.CosgiOse, the respondent's secretary, is the residentmanager, for the warehouse companyIt is evident that Cosgiove and Bowman deter-mined who Mere to be emploied by the warehouse company as watchmen and that fromthe standpoint of labor relations Goehman's shift from his position as a truck driver to aposition as a night watchman, even though the latter position was on the pay roll ofanother corporation,was deteuuinedupon and brought about by two diiectors of therespondent.21The above findings and an additional finding made below as to a conversation betweenBrown and Bowman aie made upon testinionv of Brown which the undersigned believes.Bowman denied making any of the statements attributed to him by Brown ii '238DECISIONS OF NATIONALLABOR RELATIONS BOARDconstitute causes for,dischargeEarly in the'discpssion, when Article 2 providing _for a union shop was reached, Spradling questioned whether the Union had amajority and asked for evidence of its authority to represent the truck driversHungate replied that the authorizations had been left in Cairo. Spradling thensaid that while the Union alight have had a majority, it then no longer did,pointing out that Harris had left the respondent's employ and that Goehniaihad been transferred to a position as night watchman." After Hungate statedthat the Union would be glad to have its majority status determined by a,Board election, the discussion of the provisions of the contract continued.As to the union shop provision, the respondent took' a strong stand againstitand the Union took an equally strong stand for itAmong the other pro-visions objected to by the respondent was that prodding for seniority, on theground that the respondent would have to retain inferior men during lay of;.,The most extensive discussion centered about Ai title 12 with its several sub-divisions concerning wages.The respondent objected to any payment on mileagebasis and made no specific offer to increase the 40 cents all hour rate then ineffect,whereas the Union asked 50 cents an hour for driving, within a 50-mileradius of Jackson and 2t/> cents per mile for driving beyond that radius.The respondent contended that living costs in Jackson did not justify any wageincrease, and Bowman stated that lie knew that the men w ei e satisfied becausehe had asked then and had received their assurances to that effectThe re-spondent advanced no counter-proposals at any time during the meetingThelast several paragi apps of the contract were not discussed and the meeting endedindeterminatelywithout arrangements being made for a future meeting29On February 3 Joe Brown and Clarence Tripp joined the Union and LesAckman joined on February 4All three were legular truck drivers.g0Upon several occasions from about January 31 until about the time he joinedthe Union on February 4, Bowman had conversations with Ackman. In thefirst of these conversations Bowman asked Ackman if lie had joined the Unionand Ackman said that lie had not yet joinedBowman told Ackman that if hebelieved in him he would "lay off that Union " Bowman al' o said that befor elie"would go Union" and let them tell him what to do, "I will shut every'damn truck down I have." Bowman asked Ackman who the ring leaders of theUnion were and Ackman replied that he did not know Bowman then saiditwould "all cone out in the wash " About the time Ackman joined theUnion, Bowman again asked him if lie bad joined. Ackman ieplied he hadnot and Bowman said in substance. that lie had better not as it would affectthe Union's majority and before he would "go Union" lie would shut down thetrucks."Sometime shortly before the trucks ceased to operate. Bowman bad a con-N;ersation with Joe Brown in which he told Brown that if someone had not liedto him the Union was "below the majority mark yet"On February 12, following conferences on February 11 during which theUnion had given-the Board's Field Examiner, Warren A. Silver, its applicationsand the respondent had furnished its, payroll, Silver conferred in Pradling'sAs is found below, the Union did not have a majority in the appiopriate unit at thetime of the meeting29The,above findings conceimngof January 30 are-made upon,an amaiysisof the testimony of the six who attended,namely ; Spradling, Cosgrove,Bowman, Ilun-gate,Dodge,and EdnaMae Reid"As is found below,their joining gave the Union a majority on and after February 3.n The above findings and findings made below as to conversations between Bowmanand Ackman are based upon testimony of Ackman which the undersigned credits., Bow-man denied making the remarks. CAPE COUNTY MILLING COMPAa^Y239private office in Cape Girardeau with Sptadling, Bowman, and Cosgrove while-representatives of the Union waited in an outer office Silver indicated thathe though the respondent and the Union ought to t'ry to get together. Spradlingsaid that it was a simple matter if the Union would give the names of itsineinbers and agree to an open shop, and that the parties could then come toan agreement on wagesSilver stated tbat the Union did represent a majority.Spradling insisted that since Silver had the names of the union members andthe respondent's pay roll, lie should tell the respondent the names of theunion members then employed. Silver said that he could not reveal the namesof the union members any more than he could give the Union the pay rollfurnished by the respondent. Silver then proposed that an election be heldtodetermine the Union's majority. Spradling replied that there was nonecessity for holding an election since Silver could simply give him the names,of the union members and if there was an actual majority that would be theend of the matter.Before Silver and the union representatives left Spradling's office, Spradlinghad a private talk with Silver in which he told Silver that the respondent was,going to discontinue its trucking business.He explained that the "discontinu-ance was not due to this labor controversy, but due to an expected shortage inrubber and the difficulty we would encounter in buying, trucks and keeping theirsin repair "Silver replied that while such difficulties would likely occur therespondent ought to operate its trucks as long as it was possible to do so. This wasthe first occasion upon which any representative of the respondent had statedto any representative of the Union or of the Board that the respondent wascontemplating shutting down its trucking operations.5The shutdownof the trucks and developments thereafterOn Friday, February 13, the respondent shut down most of its trucks. Thatafternoon when Sherwood Wolfenkoeliler brought in his truck, Oscar Loos, theiespondent's shipping clerk, told him that there was no use to "gas up" as thetrucks weie going to be locked upLater when Bowman paid off Wolfenkoehlerand Morton lie said, "Boys see what Social Security can do for you now"WhenAcluman got in late that afternoon, Loos told him to put his truck under theshed because he would not be driving it.When Bowmman handed Ackman hischeck he said, "You think you are mighty damned smart and the boys think theyare mighty damned smart." That same afternoon when Bowman checked out Trippfoi a run of some 700 miles he asked him where his union card was. Trippreplied that Bowman did not see any button oil his capOn Saturday, February 14, Brown returned from his run.When Bowmanchecked him in, he made no explanation as to why the trucks were being discon-tinuedTripp returned froni his long run Sunday evening and checked in Mondayniormmng, February 16At that'lime. Joe McIntyre. one of the truck drivers whothe Union tied them up" Shortly after the shut down, BownSan told PeterMollenhour. the respondent's mechanic, whose duty it had been to keep the trucksin repair, that lie did not know how long the trucks would be shut downBow-man offered to let Mollenhour use the respondent's garage free of charge withlights furnished if he wished to operate a garage and repair business of his own."At no time on February 12 did the respondent and the Union repiesentatives meetin joint conferences.In Earlierthat dayand also sometime prior thei eto, Bowman had told Tripp that hedid not know how much longer the trucking operations weiegoingto continue,as getting-tires and equipment was becoming complicatedi 240DECISIONS OF NATIONAL LABOR. RELATION'S BOARDBowmanalsosaid thiit if and when the trucks operated again, the respondentwould want Mollenhour to return to work on the trucks if he was then available.Except forthe local pickup truck which James Bowman " continued to chit e, 'all therespondent'sother trucks, nine in number, were parked under an openshed next tothe mill onand after February 16A tew weeks thereafter theUnion commenced picketing.The picketing continued for sevemal weeks.About the time the picketing ceased, evidently late in March 1942, J R Bow-man, the respondent's treasurer and one of its six directois. picked up driver.Ackmanin his car.During a briefconversation, Bowman told Ackman that heybelievedthat if all the boys got together and went up to talk to Earl Bowmanand "did right" that Bowman would start the trucks.Ackman slid not follow thesuggestion.About this same time, J R Bowman had a conversationwith Sher-wood Wolfenkoehierwhom he alsohad picked up in his carHe asked Wolfen-koehler what the boys were trying to do and if they were trying to put therespondent out of businessHe also said that he chid not know whatthe boyswere asking for, and Wolfenkochler replied that Earl Bowuutu had the contractJ.R. Bowman then-asked why the boys (lid not buy or lease' time trucks mittWolfenkoehler said that they could norBowman told Wolfenkoehlei that therespondent would sellor leasethe trucks to the diivers but that it was not goingto start runningthem again unless the Unionmade it.""On April 10, 1942, the respondent gale a general Increatse to its employees of2i/ cents an hour. ]'his increased the null workers from 40 cents to 42i/-. centsan hour andthe packers troiii 421/'.-.cents an bout to 45 cents an bout.1;Coucludniq fiudiil(/s1Interference,restraintand coercionFrom the entire course of conduct set lot th above, the undersigned conclndrsand finds that, through the several conversationsIi oni about September 1941toMarch 1942 held by Richard Earl Bowman and J R Bowman with variousof the respondent's employees. the respondent waived its employees againstand questioned them concerning membership in and activities on behalf of theUnion; advised union members to abandon collective bargaining and revert toindividualbargaining;and threatened to discontinue its trucking operations ifemployees continued their Union membership and collectiiebargainingdemands,and thereby interfered, restrained, and coerced its employees iii the exercise ofthe right guaranteed in Section 7 of the Act2The lay offs of.Sopteniber 1941As to the lay off of Sherwood Wolfenkoehler. Robert llaiii ,i id Herbert Mor'-ton,'the complaint alleges, and the answer denies that they were laid off onSeptember 6, 1941, and refused reintateuient until September 17, 1941, becausethey joined and assisted the UnionThe respondent contends in its brief thatthey were laid off because "there was not available foi them sutheient work of thetype which'they desired "i''Bowman was replaced £oi seieiat weeks apparently about the roue of file I)Wkehngby Bill \liederhoff, who had lormerly worked in the null but who had not driven a truckThe position on the pickup tiuck was not ofreied to any of the then unemployed unuindrivers'The above findings are made upon the testimony of Ackman, and Shernood NVolfen-'koehler which the undersigned accepts. J R Bowman testified that lie did not reniembeiSuchconversations; that his memory was not as good as it used to he, and that lie oftendid offer people rides in his car. CAPE COUNTY A11LLING COAMPAiI'Y241Work for truck Urn ore was not slack at the time of the lay offs. In fact, theaverage hours worked rose from about 40 hours the week before the lay offs toabout 50 hours the week of the lay offsFurther, the hauling of wheat, whichbegan in the summer and contained into the early winter was a steady processwhich required extra help.The respondent's pay-roll record showing the hoursworked by persons engaged in trucking and wheat hauling' reveals that duringthe period of August, September and October, 1941, the number of employeesengaged in such work during any given week was on the average about 12During the week of the above lay offs, it was only 8. The only other week in thethree months when the number fell below 11 was the week ending September 27when the number was 10Bowman testified that the three men laid off hall 'practically refused" to haulwheat and that had they not so refused the work available would have beendivided up among the drivers as was customaryThe interstate drivers wereundoubtedly dissatisfied because they were receiving only 30 cents an hour whenhauling wheat while their helpers were receiving 35 cents an hour and the`undeis'gned is convinced that the respondent knew that the three drivers laid off'were not the only ones thus dissatisfied. nor the only ones who preferred inter-state hauling of flour to hauling wheatF In any event, none of the three flatlyrefused to haul wheat, and it is clear that none was given a choice between haulingwheat and being laid offNor was any reason given for the lay offs or anyprobable duration thereof indicated at the time the men were laid off.As the facts above found show, the lay offs occurred at a time when Bowmanknew that the truck drivers were planning to meet at Harris' home. Shortlybefore the lay offs, he questioned Harris about that meeting and suggested thatthe three men laid off, Harris, Morton, and Wolfenkoehler, whom Bowman evi-dently,believed to be leaders in self-organization among his employees, could savea lot of trouble by going to the office to ask for a 5 cent an hour increase whichhe was sure would be givenAbout this time, Bowman advised Willis Wolfen-koehler in reference to the meeting to take a fool's advice and stay at homeHe also pointed out to Calt the undesirability of a union in a small place likeJacksonHarris,Morton, and Wolfenkoehler did not take Bowman's advice as to howto save a lot of troubleOn the contrary the first meeting of the Union was heldon September 7 at Hams' hone The day before that meeting, Bowman in-'definitely ]aid off Harris, Morton, and Wolfenkoehler, each of whom had joinedthe Union on September 2 In view of all the surrounding circumstances, therespondent's explanation of the lay offs is not convincing.The undersigned con-efides and finds that the respondent land oft Robert Harris. Sherwood Wolfen-koehler and Herber t Morton oil September 17, 1941, because each of them joinedand assisted the Union.I'The undersigned finds that the respondent, by laying off Robert Harris, Sher-wood Wolfenkoehler, and Herbert Morton, on September 6,-1941, and thereafterrefusing to reinstate them until' September 17, 1941, discriminated in regard tothe hire and tenure- of employment of Harris, Wolfenkoehler, and Morton, andthereby discouraged membership in the Unigir, and that the respondent therebyinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act10 James Bownian isnot included in.the above figures, except dui ing one week*+Hauling wheat involved niany short trips with a large aurount of loading and unloading 242DECISIONS-OF NATIONALLABOR RELATIONS BOARD3.The refusal to bargain collectively.a.The appropriate unitThe complaint alleges that the appropriate unit consists of "all of the em-ployees engaged by-the respondent at its mill in driving,trucks"The respond-ent's answer states that the respondent is without sufficient knowledge to forma belief concerning the appropriate unit.The respondent made no contention,for any other unit at the hearing and no other labor organization was seekinga different unit.The respondent had 10 trucks,and employed at any one timeduring the period material herein from10 to13 drivers who gave a substantialportion of their time to driving thosetrucks.The union attempted to organizeonly such regular truck driversaBThere is no evidencethat anyconfusionexisted at any time during the discussions'between the Union and the respond-ent as to the appropriate unit.The undersigned finds thatall of theemployees engaged by the respondentat its Jackson, Missouri, mills 39 in driving trucks, at all time.,, material hereinconstituted and that they now constitute a unit appropriate for the purposesof collective bargaining with respect to rates of pay, wages,hours of employ-ment, or other conditions of employment and that said unit insures to theemployees of the respondent the full benefit of their right to self organizationand collective bargaining and otherwise effectuates the lioliciesof the Act.b.Representation by the Union of a majority in the appropriate unitOn September 2, 1941, as is found above, 8 of the respondent's truck drivelsin the appropriate unit joined the Union.At that time there were 11 driversin the unit" During the week ending September 12, one of the union drivers,Crader, ceased his employment with the re,^pondeutThe three drivers laid offfrom September 6 to September 17; Wolfenkoehler, Harris and Morton, arefound herein to have been di scriminatorily laic] offThey continued to remainmembers of the Union within the appropriate unit.Tripp,who slid not jointhe Union until February, was hired about September 15Thus when repre-sentatives of the respondent and the Union met on September 16 and onSeptember 26, 7 of the 11 drivers in the appropriate unit were then membersof the Union.A twelfth driver, Kilhoefner, was hired during the week endingOctober 4Assuming he was hued by October 2, 7 of the 12 drivers thenemployed were members of the Union at the time the respondent and the Unionmet on October 2. Thereafter during the week ending October 25, a thirteenthdriverwithin the unit was added when a former truck driver, Cosgrove, re-turned from 'the army. From that time until one of the union members, Harris,quit about November 8, 7 of the 13 drivers were members of the Union. FromFifteen persons here emploied as regular driveis at diffeient tines during the periodfrom September 2, 1941, to the time of the shut down in February 1942. They were thethree wolfenkoehleis, liclntyie, Call, Hairis, Morton, Ackman, Goehman, Tripp, Kilhoefner,Brown. Cinder, Coseroce. and Bow>}ianThe various periods during which each waswithin the appropriate unit and the number of drivels in the appropriate unit at varioustunes appeals in the next section of this reportEmployees lined to help during wheathauling did little, if any, actual truck diming and are not included in the appropriate unit-'In a claiification of the allegation as to appropriate unit, counsel for the Boardstated at the hearing without objection that the teen `mill" included both Mill A andMill L' in JacksonThe local delivery and pick up-truck operated out of a retail depart-ment in ,lull B and the other trucks operated out of Trill A"The 11 in the unit on September 2 were the three Wolfenkoehleis, McIntyre, Call,Harris,Dorton, Ackman, Goehm.rn, Bowman and Crader.Of these, all but McIntyre,Bow inan and Acknr.in joined the Union on Septembel 2, 1941. CAPE COUNTY MILLING COMPANY243theweek ending November 8 to the week ending December 6, a non uniondriver,McIntyre,;was ,not in the respondent's employ.During the,4 weeksprior to his reemployment,6-of the 11 drivers were members of the Union.Upon McIntyre's reemployment,during the week"ending December 13, and con-tinuing until the week ending,January 3,6 of the 12 drivers were members ofthe Union.During the week ending January 3,,a union driver,Goehmari, wastransferred to, a ,position as night watchman.41After his transfer the Unionhad 5 members out of 11 drivers untilanotherunion driver,Call, took a leaveof absence about January 24 42 On February 3, two more of the drivers withinthe unit, Brown and Tripp,joined the Union.,Ackman joined on February 4.Thereupon,7 of the respondent's 10 truck drivers within the unit were members'of the Union.While the Union had as members less than-a majority of the truck driversthenworking. at the time of the January 30 meeting,ithad a majority at thetime of the conferences of September 16, September 26, and October 2, and hadregained-its majority on February 3, 1942.'Hence, evenif it be conceded thatthe Union temporarily lost its collective bargainingstatusfrom December 7,1941, to February 3, 1942, as a result of its loss of majority,the ultimate resultreached herein would not be affected since the refusals to bargain which arefound below occurred on October 2, 1941, and, on February 12, 1942, respectively,at both of which times the Union clearly had a majority.The undersigned finds that on and at all times after September 2, 1941,except from December 7, 1941, to February 3, 1942, theUnion wasthe dulydesignated representative of the majority of the employees in the aforesaidappropriateunit; and that, by virtueof Section 9 (a) of the Act,the Unionwas at all times material herein and is the exclusive representative of all theemployees in such unit for the purpose of collective bargaining with therespect to rates of pay,wages, hours of employment,or other conditions ofemployment.,C.The refusal to bargainAt 'the conference 'on September 16, the Union claimed to represent amajority of the respondent's employees and stated that a proposed contractwould be submitted.The Union's majority was not questioned at that time.On September 26 'a proposed contract was presented which sought amongother things wage increases and a union shop. Time was asked for its con-sideration and this request was grantedOn October 1, the respondent, byone third.This increase was about one half what the Union was asking.On October 2, at its third meeting with the Union, the respondent stated thatthe drivers were satisfied with their wages and objected to all of the provisions ofthe contract.The, respondent would not suggest changes or offer any counterproppsals although asked to do so. It would only consider signing a contractit the Union presented one which it liked.By'the foregoing course of conduct,considered in the light of the respondent's other activities during September1941, the respondent refused to bargain with the Union on October 2, 1041.At the chance meeting in Charleston on October 4, the respondent's attorneyfor-the first time raised the question of the Union's majority status.Opposi-41No other driver had ever been so transferred.42As is pointed out above, it is immaterial whether or not Call be considered withinthe unit during his leave of absence, since in any event, the Union had less than a majorityof the truck drivers as members at the time of its meeting withthe respondent onJanuary 30_53111 4 7-4:;-v of 40-17 '244DECISIONS OF, NATIONAL LABOR RELATIONS BOARDtionwas also expressed to the union shop provision and to wage increases.Tlie following week, in a brief meeting in -front of the mill between Dodgeand Bowman, the respondent again raised a question of majority and expresseddissatisfaction with the contract.No further meetings were held, for 'reasonsfrom which no adverse inferences are drawn herein, until January 30, 1942Early in the meeting on that date, the respondent again questioned the Union'smajority status, 'naming certain union' men -who, had left,' the. respondent'semploy.However, dismission proceeded' with the' terms of the ContractTherespondent accepted only' a few' provisions clearly favorable to it. It refusedto grant any''concessions, insisting that it could not increase wages and thatthe truck drivers had stated that they were satisfied with their present wages'The Union strongly urged the union shop provision, but the respondent wasopposed to the 'union shopThe last few provisions in the contract were motdiscussed.'Prior to the meeting of February 12 in -Spradling's' office, the 'Union and therespondent furnished to the Board's Field Examiner the information neces-sary to make a payroll check. On February 12, the Field Examiner informedthe respondent that the Union represented a' majority of,-its truck driversThe respondent would not accept the statement of the Board's agent, but'insisted that' the names of the Union's members be revealed to itThis theField Examiner stated he was not permitted to do and, in the alternative,proposed an election.The respondent would not agree to an election, andthereafter informed the'Field Examiner for the first time that it intended to'discontinue the operation of ' its trucks.This-it did the following day.Byits actions on February,12 and thereafter the respondent refused to bargainwith the Union."'_.,The undersigned concludes and finds that on October 2, 1941, on 'February12, 1942, and at all times thereafter, the respondent- refused to bargain col-lectively with the Union as the exclusive representative of its employees in anappropriate unit, and thereby interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7, of the Act4.The lockoutThe complaint alleges and the answer denies that in order to discouragemembership in the Union, dissipate its majority, and avoid collective bar-gaining, the respondent, on about February 13, 1942, discontinued and hassince refused to resume the operation of its trucks, thereby .locking ,out.tanddischarging its truck drivers in violation of the act.- The'respondent contendsthat it permanently discontinued its trucking operations because of anticipatedshortages in tires and truck equipment; it further contends that the presenceof, the Union on the scene was merely an "unfortunate coincidence."From the sequence of events detailed heretofore, the undersigned does not'believe that the relationship of the Union to the shut-down was merely coin-43 It is noteworthy that less than two months later the respondentgranted an approxi-mately 5 percent general wageincreaseto its employees."In view of the respondent's course of conduct set out above,the undersigned does notbelieve that the i espondent raised the question of the Union's, majorityIn good'faith.'Onthe contiary, the undersigned believes and finds that the question of majority'wae"pa'ssedover until the respondent was fully informed of-the Union'sdemands;that therespondent,thereafter pursued a policy calculated to destroy the Union's majoritystatus; and thatafter it had been assured by the Field Examiner on February 12 thatthe Union did'represent a majority, the respondent chose to dissipate that majority by shutting down itsti ucks rather than to test that, majority byan election CAPE COUNTY ^ MILLING COMPANY._245cidental.As shown above, in the early part of September 1941, Bowmansought to impede the Union's organizational efforts by means of anti-unionstatements and proposals to various employees.When the members of the Union'failed to heed the respondent's warnings, the respondent, on September 6,1941, peremptorily laid off three of the most active Union members. On Oc-tober 1, 1941, at a time when the Union, as the duly designated collectivebargaining representative of the truck drivers, was seeking an increase inwages, the respondent, disregarding the Union's position and demands, unilater-ally announced a substantial wage hicr ease to the drivers.Thereafter thetrespondent illegallywarded off the Union's contract demands, thereby indi-cating its rejection of the collective bargaining principle. In December, 1941,Bowman sought to exact from a prospective employee, Brown, a promise thatthe latter would not join the UnionLater, in January, 1942, be indicated toBrown the'respondent's desire to rid itself of the UnionIn the,early part ofFebruary 1942, Bowman again sought to dissuade employees from becomingmembers of the Union and indicated that before he would recognize the Unionhe would "shut every damned truck downThe incidents here reviewed, as well as others indicating the anxiety withwhich the respondent followed the Union's organizational progress, plainlyindicate that this subject matter was constantly before the respondent.Al-though Spradling and other witnesses for the respondent denied that duringvarious discussions, which allegedly occurred among the respondent's officialsprior to February 13, any mention what'wer was made of the Union, theundersigned finds it impossible to credit those denials, and infers and finds thatthe Union and its activities were major subjects of conversation by the respond-ent throughout this entire period.Witnesses for the respondent testified that for some time prior to the shnt-do sin -,there had lbeen discussion of the situation in relation to tires, trucks,and gasoline, and that difficulties in continuing to operate the trucks hadbeen contemplated.The testimony as to the time and extent of such dis-cussions is contusedThe most definite testimony is that of Spradling, whotestified that his first discussion of the subject was'with Piesident McCombsand his daughter, both erectors of the respondent, on Februaiy 1, 1942, at hishome in Cape Girardeau a° Spradling testified that thereafter two meetingswere held with the directors of the respondent in Jackson about February 6and 11.No minutes were kept of any such meetings and no record appearsin the minutes of any regular directors' meeting of any discussion of or decisionto discontinue the trucking departmentNo cost :ni:rl^ sis of the truckingdepartment, which was then' carrying about 25 or 30 percent of the respond-'ent's products and which had been in operation since about 1920, appears tohave been presented, toi-the, directors; likewise no comparative cost analysisof railroad rates was madeWhile during the period before the shut-down there was wide-spread publicdiscussion of the probability that automotive transportation would have to becurtailed in the future because of rubber and material shortages, the respond-ent was confronted with no immediate problem in that respect. Almost all thetires on its trucks and trailers were in good condition, and spare tires werecarriedFurthermore, the respondent had a supply of 24 tires in stock, ofwhich 10 were new, the rest being recapped and repaired. The trucks them-selves were mechanically in good condition, two having practicallynew motors,This' \u as two days after the meeting on January 30 with the Union. II'246DEC'ISIONS OF NATSONAL LABOR RELA'T1OTNS BOARDone of which had not been driven since its installation 48 There were norestrictions upon the purchase or use of gasoline.Clearly the respondent couldhave continued to operate its rtrucks.Further,the respondent made no effortto determine what its competitors were planning to do.ifanything,nor did it,wait until national policies relative to ties, trucks, and gasoline rationing hadbeen developed.The respondent waited only until the day after the Board'sField Examiner assured it that the Union represented a majority of the respond-ent's driversFrom the entire record,and especially the events outlined above, the under-signed is convinced and finds that the respondent discontinued the operationof its trucks-on February 13, 1942, for the purpose of discouraging member-ship in the Union,dissipating its majority, and in order to avoid collectivebargaining under the Act.The sole question which remains for consideration with reference to thisshut-down,iswhether the shut-down was permanent or temporary in nature.The evidence shows that the shut-down was in fact a tempos ary expedient hast-ily executed'to accomplish the respondent's unlawful purposes of ridding itselfof the Union.In addition to the matters already related, the following eventssupport the above conclusion.On January 31, 11142,the respondent spent $234 for license tags for its10 trucks and 6 trailers.Some time after February 13, the date of the shut-down, respondent paid an insurance premium of$1,055 52. renewing its insuranceon its trucks and trailers covering public liability,property damage,fire andtheft,and an additional premium of $160 for cargo insurance It was notuntil April 25, 1942,that the respondent cancelled its public liability,propertydamage, and cargo insurance.,The respondent has, since the discontinuance of its trucking operations,attemptedtomeet, theproblem of transpoa hug its pi oduo:bi in various ways,including a slight increase in the use of railroad,facilities.Trucks have beenhired on a- per-bushel basis to haul wheat.To keep its customers in Arkan-sas, the respondent has authorized its salesmen to hire local trucks to deliverflour from a railroad center. In Memphis,a jobbing concern makes deliver-ies for the respondent.In western Kentucky,the respondent made one of itssalesmen a jobber,transferring to him one of the respondent's newest trucksupon a basis which amounted to loaning him the truck; thereafter the re-spondentmade available a second truck to this jobber on,the same basisAt the time of the hearing,seven of the respondent's trucks stood parked,under an open shed. It had been necessary shortly before the hearing for amechanic to go over the trucks to prevent further deterioration.The respond-ent has made no attempt to sell its trucks.Admittedly under its present make-shiftarrangements the respondent isnot now able to serve some of its customers who cannot be served by rail."40Bowman testified that there were 24 tires in stock.However, he insisted that thetires ,on the trucks were poor and that the trucks were mechanically in bad condition.The testimony of the respondent's former mechanic and the testimony of several' of thetiuck dilvers, whicli testimony the undersigned credits, was to the contrary47The salesman had insisted that the territory could not be served'by railActual salescontracts were signed which 'provided for no down payment on trucks. Theprovisionswere such that the trucks were the sole security for the notesAt any time the returnof the trucks would completely liquidate any, obligation assumedAt the time of the'hearing no payment had been made on either truck.m There is nothing in national regulations covering truck, tires,and gasoline-rationingto prevent the transportation. by the respondent of flour by truck, especially wherecustomers cannot be served by rail. CAPECOUNTY MILIJING COMPANY247The increase in the respondent's rail shipments for the 6 months from MarchtoAugust 1942 was only 66 percent above that for the same period in 1941.This was only about one-sixth of the increase in shipments by rail which wouldhave been necessary to absorb the approximately 30 percent of the respond-ent's shipments formerly carried by truck.4°On or veiy shortly after Febinary 13, 1942, the respondent's mechanic, PeterMollenhouer, learned for the first time from several of the warehouse employeesthat the respondent had shut down its trucks; thereafter he received this infor-mation ft oat Bowman.Mollenhouer asked Bowman how long the trucking opera-tions were to be discontinued. Bowman replied that lie did not known. AlthoughMollenhouer had been in the respondent's employ for only about four months atthat time, Bowman offered Mollenhouer free use of the respondent's shop and"lights", so that Molienhoner could take in outside work.Bowman also informedMollenhouer that if and when the trucks operated again, the respondent wouldiwant Mollenhouer to return to work on the trucksThereafter Mollenhouer per-lornied some work on the brakes of the trucks and made other minor repairs.1942.As related heretofore, about the time the picketing ceased, evidently ]ateinMarch 1942,. J. It. Bowman, the respondent's treasnter and one of its sixdirectors informed truck driver Ackman that if the drivers "got together," ap-proached Earl Bowman, and "did right", the respondent would resume operationof its trucksOn the bads of the entire record and in view of the respondent's variousefforts to dislodge the Union, the evident haste with which it decided to discon-tinne the operations of its trucks, the make-shift and clearly unsatisfactory natureof its attempted'substitutes for its trucking operations, the statements of Earland J R Bowman, the respondent's failure to make any attempt to dispose of itstrucks, the continuance of its full insurance until April 25, and the various otherfactors already set forth, the undersigned concludes and finds that on February13, 1942, the respondent did not discontinue its trucking operations permanentlybut rather lucked out its truck drivers for purposes repugnant to the Act.The undersigned therefore finds that in order to discourage membership in theUnion, ,and dissipate its majority, and to-avoid collective bargaining, the respond-ent, about February 13, 1942,'° temporarily discontinued and has since refused toresume the operation of its trucks, and that the respondent thereby locked outand discharged Willis Wolfenkoehler, Les Ackman, Joe McIntyre, Joe Brown,Sherwood Wolfenkoehler, Dewey Wolfenkoeller, Herbert Morton, Clarence Tripp,and Arthur Killioefner.The undersigned further finds the respondent did not discontinue the operationof its local delivery truck on February 13, 1942, and therefore (lid not lock outand discharge James BowmanThe undersigned finds that the respondent, by locking out and discharging onFebruary 13, 1942, and subsequently refusing to reemploy Willis Wolfenkoehler,Les Ackman, JoellcIntyie, Joe Brown, Sherwood Wolfenkoehler, Dewey Wolfen-koehler,Herbert Morton, Clarence Tripp, and Arthur Kilhoefner, discriminatedin regard to their' hire and tenure of employment and thereby discouraged mem-bership in the Union and interfered with, restrained and coerced its employees inthe exercise of the tights guaranteed in Section 7 of the Act."From March to August 19-11 inclusive,197 cars of merchandise were shipped by rail.In the same months of 1942,the first 6 months after the trucks were shut down, thatfiguro totaled only 210The cars were loaded to about the same capacity during eachof the foregoing periods.r"The evidence 'shows that the trucks were shut clown as they returned to the millduring a 3-day period beginning February 13. 248DECISIONS OF NATIiONAL -LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respondent describedin Section I above, have a close. intimate, and substantial relation to trade, traffic,and commei ce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerceV.THE REMEDYHaving found that the respondent has engaged in unfair labor practices, theundersigned will recommend that it cease and desist therefrom, and take cer-tain affirmative action which'the undersigned finds necessary to effectuatethe policies of the Act.Having foundthatthe respondent discriminatorily laid off Sherwood Wolfen-'Ic_oehler,Robert Harris and HerbertMorton fromabout September 6 to Sep-tember 17, 1941,the undersigned will recommend that the respondent make eachof the aforesaid whole for any loss of pay he may have suffered by reason ofthe respondent'sdiscrimination against him by payment to him of a sum ofmoney equal"to the amountwhich he normally would haveearned as wagesduring said period,less his net earnings,''during said period.,It has been found above that the i espondent's shutting down of-its trucks,with the exception of its local delivery and pickup truck,was an action takenin pursuance of the respondent's unfair labor practicesIt has also been foundabove that the respondent has not gone out of the trucking business but hasrather locked out 9 of its truck drivers in order to discourage membership inthe Union,dissipate the Union'smajority and avoid collective bargaining.Thenormal action necessary to remedy the respondent's unfair labor practices is torequire that the respondent offer immediate and full reinstatement withoutprejudiceto their seniority and other rightsand privileges to the nine truckdrivers now locked out.There are no circumstances in this case which wouldwarrant a departure from this normal pi ocednre.s'Accordinglyitwill berecommended below that the respondent offer to its locked out truck driversimmediate andfull reinstatement to their former or substaintially equivalentpositions without prejudice to their seniority and other rights and privilegesand make them whole for any loss of pay they may have suffered by reason ofthe respondent's discrimination'against them by payment to each,of them of—asum of money equal to the amount he normally would have earned as wagesfrom the date of his discharge as a result of the lockout to the date of the offerof reinstatement, less his net earnings during such periodShould it develop,as appears likely from the record,that anyof the ninetruck drivers are in the armed forces of the United States at the time of theissuance of this Intermediate Report, it is recommended that the respondent, incompliance with the recommendations herein,upon application by such employees"By "net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-Where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners of-Aineiica, Lumber and Sawmill IVoilcers, Union, Local 2590,8 N. L. R. B.r Monies receivedforwork performed- upon Federal, State, county, and municipal, or other work-reliefprojects shall -be considered as earnings.See -Republic -Steel Corporation v. N. L. R. B.,311US753SeeMatter of Newton Chevrolet, Inc.andInternational As+ociation of Machinists,Automobile Maehintsts LodgeNo.1001,37 N. L. R. B. 334. -CAPE COUNTY MILLING COMPANY249within forty(40) days after their respective discharges from the armed forcesof the United States,offer to each reinstatement to hisformeror substantially,,equivalent positionwithout prejudice to his seniority and other rights andprivileges.In making whole any such individual for any loss of earnings he,may have suffered by reason of the respondent's discrimination against,him, itis recommended that the respondent pay to each a sum of money equal to theamount-he normally would have earned as wages during the periods(1) betweenthe date of his discharge to the date of his enlistment and (2)between a date,five (5)days after his timely application for reinstatement as provided aboveand the date of the respondent's offer of reinstatement,less his net earningsduring those periods.At the hearing,the undersigned expressly stated that in respect to the rein-statement of employees,itwould be assumed that they had obtained substantially.equivalent employment.In theFordMotorCompanycase,the Board held thatthe mere obtaining of substantially equivalent employment is irrelevant to con-siderations decisive of the question whether reinstatement effectuates the policiesof the Act.The Board held that the decisive considerations do not vary from,-case to case,and accordingly found that it would "effectuate the policy of the Actto require the respondent to offer reinstatement to all individuals...found . . .victims,of discrimination, whether or not they,or any of them,may have obtainedsubstantially equivalent employment."For the reasons set forth by the Boardin its decision in the above matter, the undersigned finds that-it is necessary, inorder to effectuate the purposes of the Act,that the respondent offer reinstate-ment to those discriminated against as above indicated.Having found that the respondent has refused to bargain collectively withthe Union as the exclusive representative of the majority of the employees in,an -appropriate'unit,itwill be recommended that the respondent upon requestbargain collectively with the Union L'Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following:CONCLUSIONS OF LAw1 International Brotherhood of Teamsters, Chauffeurs, Warehousemen, and,Helpers of America, affiliated with the American Federation of Labor, is a labororganization, within the meaning of Section 2 (5) of the Act.2.All of the employees engaged by the respondent at its Jackson, Missouri,mills in driving trucks at all times material herein constituted and now constitutea unit appropriate for the purposes of collective'bargaining, within the meaningcf Section 9 (b) of the Act.3 International Brotherhood of Teamsters, Chauffeurs,Warehousemen, andHelpers of America, affiliated with the American Federation of Labor is, andat all times since September 2, 1941, except from December 7, 1941, to February'3,1942, has been the exclusive representative' of all of the employees' in theabove unit, for the purposes of collective bargaining, within the meaning' ofSection 9 (a) of the Act.4 By refusing on October 2, 1941, and on Februaiy 12. 1942, and at all timesthereafter, to bargain collectively with International Brotherhood of Teamsters;Chauffeurs.Warehousemen and Helpers of America, affiliated with the American,Federation of. Labor, as the exclusive representative of its employees in said unit,63Matterof FordMotorCompany,andInternational Union United AutomobileWorkersof America,Local No.249, 31 N L R. B 994."It would be recommended that the respondent so bargain ever, if no present rein-statement of the drivers were recommended herein., 250 . DECISIONS OF NATIONAL LABOR ]RELATION'S BOARDthe respondent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8 (5) of the Act5.By discriminating in regard to the hire and tenure of employment of Willis'Wolfenkoehler, Les Ackman, Joe McIntyre, Joe Brown, Slierwoad Wolfenkoehler.Dewey Wolfenkoehler, Herbert Morton, Clarence Tripp, Arthur Kilhoefner andRobert Harris, thereby discouraging membership in International Brotherhood ofTeamsters, Chauffeurs,Warehousemen, and Helpers of America, affiliated withthe American Federation of Labor, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the respondent has engaged in andIs engaging in unfair labor practices, within the meaning of Section 8 (1) ofthe Act.I"7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.8.The respondent has not engaged in any unfair labor practices in regard tothe hire and tenure of employment of James Bowman.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Cape County Milling Company, itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen, and Helpers of America, affiliated withthe American Federation of Labor, as the exclusive representative of all of theemployees engaged by the respondent at its Jackson, Missouri, mills in drivingtrucks;(b)Discouraging membership in International Brotherhood of Teamsters,Chauffeurs, Warehousemen, and Helpers of America, affiliated with the AmericanFederation of Labor, or any other labor organization of its employees,-by :layingoff, locking out, discharging or refusing to reinstate any of its employees, orin any other manner discriminating in regard to their hire and tenure of employ-ment or any term or condition of their employment;(c) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self organization, to form,. join, or assist labororganizations, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.2.Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a) ' Upon request, bargain collectively with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen, and Helpers of America, affiliated withthe American Federation of Labor, as the exclusive representative of all of theemployees engaged by the respondent at its Jackson, Missouri, mills in drivingtrucks inrespect to rates of pay, wages, hours of employment, or other conditionsof employment ;(b)Offer to Willis Wolfenkoehler, Les Ackman, Joe McIntyre,'J66" Brown;Sherwood Wolfenkoehler, Dewey Wolfenkoehler, Herbert Morton, Clarence Tripp,and Arthur Kilhoefner, immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their seniority and otherrights and privileges ; CAPE COUNTY MILLING COMPANY .251(c)Make whole, in the manner set forth in the Section entitled "Theremedy" above, Willis Wolfenkoehler, Les Ackman, Joe McIntyre, Joe Brown,Sherwood Wolfenkoehler, Dewey Wolfenkoehler, Herbert Morton, Clarence Tripp,Arthur Kilhoefner, and Robert Harris, for any loss of pay they may havesuffered or may hereafter suffer by reason of the respondent's discriminationagainst them;(d) Post'immediately in conspicuous places throughout its Jackson, Missouri,MillsA and B, and maintatin for a period of at least sixty (60) consecutivedays from the date of posting, notices to its employees stating: (1) that therespondent will not engage in the conduct from which it is recommended that itcease and desist in paragraph 1 (a), (b) and (c) of these recommendations;(2) that the respondent will take the affirmative action set forth in paragraph2 (a), (b), and (c) of these recommendations; and (3) that the respondent'semployees are free to become or remain members of International Brotherhoodof Teamsters, Chauffeurs, Warehousemen, and Helpers of America, affiliatedwith the American Federation of Labor, and that the respondent will notdiscriminate against any employee because of membership in or activity onbehalf of that organization ;(e)Notify the Regional Director for the Fourteenth Region in writing withinten (10)- days from the date of the receipt of this Intermediate Report whatsteps the respondent liad taken to comply herewith.It is further recommended that the allegations of the complaint as to JamesBowman be dismissed.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respond-ent to take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 2, as amended, effective October 14,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 of ArticleII of saidRules and Regulations, file with the Board, Shoreham Building, Wash-ington, D. C., an.original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part'of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies of a brief in support thereof.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to' theBoardwithin ten (10) days from the date of the order transferring the caseto theBoard:,EARL S. BELLMAN,Trial Examiner.Dated November 9, 1942.